DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, setting unit, display unit in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant claims “one or more memories and one or more processors configured to operate as: an acquisition unit… a setting unit… a display unit…”  It is indefinite on how “one or more memories and one or more processors” operate as three different functional units.  The same indefiniteness continues to dependent claims 2-9, especially on claims 3 and 5-6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 10, 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229) in view of Miyano (US2018/0005046).
To claim 1, Wu teach an image processing apparatus comprising: 
one or more memories and one or more processors configured to operate as:
an acquisition unit (2 of Fig. 1; paragraph 0020, surveillance camera) configured to acquire time-series images captured by an image sensor (paragraph 0020, time-series images); 
a setting unit configured to set a direction of measuring a flow quantity of targets in the time-series images (paragraphs 0014-0015, 0066); and 
a display unit (6 of Fig. 1; paragraphs 0024, 0089, display of user interface unit) configured to display information representing the flow quantity of the targets that is estimated based on a plurality of images acquired from the time-series images and the direction of measuring the flow quantity of the targets, together with information indicating the direction of measuring the flow quantity of the targets (paragraph 0039, Table 1).
But, Wu do not expressly disclose setting a direction of a detection line for measuring a flow quantity of targets, and set a direction of measuring the flow quantity of the targets in the time-series images in a direction intersecting the direction of the detection line.
Miyano teach setting a direction of a detection line for measuring a flow quantity of targets, and set a direction of measuring the flow quantity of the targets in the time-series images in a direction intersecting the direction of the detection line (Fig. 7, paragraphs 0073-0089, when among particles that cross over the predetermined line, only the particles that have moved in a specific direction are targeted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Miyano into the apparatus of Wu, in order to implement flow quantity measurement.

To claim 10, Wu and Miyano teach an image processing method to be executed by an image processing apparatus (explained in response to claim 1 above).

To claim 19, Wu and Miyano teach a non-transitory computer-readable storage medium storing computer-executable program for causing a computer to perform the method according to claim 10 (as explained in response to claim 10 above).

To claims 3 and 12, Wu and Miyano teach claims 1 and 10.
Wu and Miyano teach wherein the one or more memories and one or more processors are further configured to operate as a measurement unit configured to measure a number of the targets passing a detection line for measuring the flow quantity of the targets, based on the estimated information representing the flow quantity and the detection line, wherein the setting unit sets the detection line in the direction of measuring the flow quantity (Wu, Figs. 4A-B) and the detection line (Miyano, Fig. 7).

To claims 4 and 13, Wu and Miyano teach claims 1 and 10.
Wu and Miyano teach wherein the setting unit determines a main direction of movement of the targets by detecting optical flow from the time-series images, and sets the direction of measuring the flow quantity based on the main direction (as explained in response to claim 1 above; Miyano, paragraphs 0057, 0073-0076).



Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229) in view of Miyano (US2018/0005046) and Walach et al. (“Learning to Count with CNN Boosting”).
To claims 2 and 11, Wu and Miyano teach claims 1 and 10.
Wu teach wherein the information representing the flow quantity of the targets comprises distribution of the flow quantity of the targets, the distribution being estimated by inputting the plurality of images acquired from the time-series images, and the direction of measuring the flow quantity of the targets, into a neural network (paragraphs 0024, 0028-0029, 0035).
But, Wu and Miyano do not expressly disclose using convolutional neural network.
	Walach teach using convolutional neural network to count people from input images (abstract, pages 1-14), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu and Miyano, in order to implement neural network by design preference.



Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229) in view of Miyano (US2018/0005046) and Chou et al. (US2016/0224829).
To claims 7 and 16, Wu and Miyano teach claims 1 and 10.
Wu and Miyano teach wherein the setting unit sets the direction of measuring the flow quantity of the targets, based on a line segment input in the image (Miyano, paragraphs 0073-0076), but do not expressly disclose by a user.
	Chou teach a counting system for counting moving objects, in which counting is performed when a moving object that is a person or another object that is not a person passed a virtual line set by a user on a screen for outputting an image (paragraph 0010), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu and Miyano, in order to provide user preference.



Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229) in view of Miyano (US2018/0005046) and Yu et al. (US2016/0379049).
To claims 9 and 18, Wu and Miyano teach claims 6 and 15.
Wu and Miyano teach wherein the estimation unit estimates distribution of the flow quantity of the targets, by the image acquired from the time-series images being divided into subregions, flow quantities being estimated for the respective subregions, and the estimated flow quantities being integrated (obvious in Miyano, paragraphs 0046, 0063; 0011-0013).
	In further said obviousness, Yu teach an estimation unit estimates distribution of the flow quantity of the targets, by the image acquired from the time-series images being divided into subregions, flow quantities being estimated for the respective subregions, and the estimated flow quantities being integrated (paragraphs 0011-0013, 0021-0023), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu and Miyano, in order to implement detection by sections.



Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229) in view of Miyano (US2018/0005046) and Nishikawa et al. (US2019/0026560).
To claims 5 and 14, Wu and Miyano teach claims 1 and 10.
But, Wu and Miyano do not expressly disclose wherein the one or more memories and one or more processors are further configured to operate as a generation unit configured to generate a map representing distribution of the flow quantity of the targets, wherein the display unit displays the map as the information representing the flow quantity of the targets.
	Nishikawa teach generate a map representing distribution of the flow quantity of the targets, wherein the display unit displays the map as the information representing the flow quantity of the targets (Figs. 22-24, paragraphs 0201-0210), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu and Miyano, in order to provide map presentation for analysis. 


Claims 6, 8, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229) in view of Miyano (US2018/0005046) and Togashi et al. (US2019/0012547).
To claims 6 and 15, Wu and Miyano teach claims 1 and 10.
Wu and Miyano teach wherein the one or more memories and one or more processors are further configured to operate as an estimation unit configured to estimate the information representing the flow quantity of the targets based on the plurality of images acquired from the time-series images and the direction of measuring the flow quantity (Wu, paragraph 0039, Table 1; Miyano, paragraph 0082), but do not expressly disclose wherein the display unit displays the information representing the flow quantity of the targets estimated by the estimation unit, together with the information indicating the direction of measuring the flow quantity.
	Togashi teach a display unit displaying the information representing the flow quantity of the targets estimated by the estimation unit, together with the information indicating the direction of measuring the flow quantity (Figs. 7-9, paragraph 0104), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu and Miyano, in order to display analysis result.
	
-To claims 8 and 17, Wu, Miyano and Togashi teach claims 6 and 15.
Wu teach wherein the estimation unit estimates distribution of the flow quantity of the targets, using a size-reduced image or a normalized image of the image acquired from the time-series images (paragraph 0024, image having different sizes, which makes a size-reduced image or a normalized image obvious).



Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US2020/0184229) in view of Miyano (US2018/0005046), Walach et al. (“Learning to Count with CNN Boosting”) and Nicholson et al. (US2021/0279476).
To claim 20, Wu, Miyano and Walach teach claim 2.
Wu, Miyano and Walach teach wherein the neural network generates a filter that performs convolution operation to estimate the distribution of the flow quantity of the targets with respect to the direction of measuring the flow quantity of the targets, which is the direction intersecting the direction of the detection line (obvious in view of Walach’s teaching).
	Nicholson teach neural network generates a filter that performs convolution operation to estimate the distribution of the flow quantity of the targets with respect to the direction of measuring the flow quantity of the targets, which is the direction intersecting the direction of the detection line (Figs. 3-6, paragraphs 0030-0050), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu, Miyano and Walach, in order to utilize neural network for analysis.

To claim 21, Wu, Miyano and Walach teach claim 2.
Wu, Miyano and Walach teach wherein the convolutional neural network has one or more convolutional layers that estimate a feature map based on the direction of measuring the flow quantity of the targets, and one or more deconvolutional layers that estimate the distribution of the flow quantity of the targets based on the feature map; and wherein, in estimating the information representing the flow quantity of the targets, based on the direction of measuring the flow quantity of the targets, either the convolutional layers or the deconvolutional layers are selected (obvious in view of Walach’s teaching).
	Nicholson teach a convolutional neural network has one or more convolutional layers that estimate a feature map based on the direction of measuring the flow quantity of the targets, and one or more deconvolutional layers that estimate the distribution of the flow quantity of the targets based on the feature map; and wherein, in estimating the information representing the flow quantity of the targets, based on the direction of measuring the flow quantity of the targets, either the convolutional layers or the deconvolutional layers are selected (paragraphs 0021, 0031, 0042, 0047), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Wu, Miyano and Walach, in order to utilize neural network for analysis.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 10, 2022